Case 2:20-cv-00281-JRG Document 135-18 Filed 04/21/21 Page 1 of 9 PageID #: 6046




                         BLACKBURN
                            EXHIBIT I
Case 2:20-cv-00281-JRG Document 135-18 Filed 04/21/21 Page 2 of 9 PageID #: 6047




                    Determining User Location For Context Aware Computing
                        Through the Use of a Wireless LAN Infrastructure

                   Jason Small                          Asim Smailagic                     Daniel P. Siewiorek
            masterz@andrew.cmu.edu                     asim@cs.cmu.edu                      dps@cs.cmu.edu
                                        Institute for Complex Engineered Systems
                                    Carnegie Mellon University, Pittsburgh, PA 15213


                         Abstract                                using a wireless LAN has not been attempted before.

 Determining the location of a mobile computer user has          1.1. Context Aware Applications
 several applications. We have developed and demonstrated
 a person locator using the wireless network infrastructure          Phsycial location is a particularly valuable attribute in
 at Carnegie Mellon University to accomplish this task. A        context-aware computing. The machine which assists us
 user’s location can be determined both indoors and out-         most intelligently is the one which understands our real-
 doors while on campus, and at a higher resolution than the      world context. This context is quite rich, consisting of at-
 Global Positioning System. The system requires a minimum        tributes such as our physical location, our state of mind,
 of extra hardware but results in a high degree of accuracy.     our personal history, our present company, and an uncount-
                                                                 able number of other features. While making these deci-
 Keywords: User Location, Context Aware Computing,               sions, the assistant could choose not to disturb the user at
 Wireless LAN                                                    inopportune moments. Ultimately, the assistant could be-
                                                                 come the most specialized concierge, handling any num-
 1. Introduction                                                 ber of tasks from personal scheduling to matchmaking to
                                                                 tour guiding [3].
          Increased user mobility suggests that applications
 should adapt themselves based on knowledge of location.              Many applications for mobile wearable computers can
 Location is an example of context, that is, information about   be developed. Critical to the development of these services
 people or devices that can be used to modify the way a          is location awareness, or the notion that the system knows
 system provides its services to the user community [1]. The     the location of each user.
 use of location information to infer user intent based on
 location and previous user actions can enrich the capabili-         Our research in this area proceeds in two parts. First,
 ties of mobile users.                                           we are developing an API that allows mobile clients to ob-
                                                                 tain an use location information in a technology indepen-
    Currently, the most common method of determining a           dent manner. Second. we explore two specific approaches
 person’s position is by using the Global Positioning Sys-       to location sensing based on the Wavelan 802.11 wireless
 tem (GPS). GPS is used for applications ranging from air-       network at Carnegie Mellon. The first approach consists
 craft and ship navigation to hikers and automobiles. The        of discovering the active access point for a mobile client
 recent “undegradation” of the signal will allow for increased   and mapping that information onto a two-dimensional cam-
 accuracy and use [2]. Unfortunately, GPS does not work          pus map. An access point covers a sphere of approximately
 indoors. For this reason, other methods must be used.           75 feet in diameter. The second approach improves reso-
                                                                 lution by triangulation based on measured signal strength
    We have developed a method using a newly built wire-         from several nearby nodes.
 less network infrastructure at Carnegie Mellon University
 by which a user’s location can be determined both indoors       1.2. Wireless Infrastructure
 and outdoors while on campus, and at a higher resolution
 than GPS. To the best of our knowledge, our method of a            As part of Carnegie Mellon’s Wireless Andrew initia-
 table - based lookup for triangulation of a user’s location     tive, all academic buildings on campus have been equipped
 Case 2:20-cv-00281-JRG Document 135-18 Filed 04/21/21 Page 3 of 9 PageID #: 6048




                                                                     Lobby

  2209




                                                               scribed here only requires an unobtrusive card. Everything
                                                               necessary to determine location can be contained within a
                                                               user’s mobile computer.

                                                               2. Baseline measurements
Figure 1. Layout of test locations                                 Baseline measurements were taken to provide insight
                                                               into the methods necessary to determine location. The lay-
with wireless network connectivity. As of May 2000, there
                                                               out of the testing area is depicted in Figure 1. Stationary
were approximately 400 wireless access points at Carnegie
                                                               measurements were taken in room 2209 on the left. Mo-
Mellon University, covering an area of 103 acres. Through
                                                               bile measurements, were taken in the long hallway at the
these access points, members of the campus community
                                                               left. Other mobile measurements were taken in the hall to
can connect to the network anywhere on campus including
                                                               the left of the lobby.
buildings and outdoor spaces. Andrew network services can
be accessed by a variety of wearable and handheld plat-
forms. The first set of services explicitly for wireless
                                                               2.1. Stationary measurements
handheld devices are under development by CMU’s Com-
puting Services and are being deployed. These services            The first objective was to determine whether signal
include electronic mail, scheduling and notification. These    strength was consistent for a specific location over time. If
services will be extended with traffic information, and some   this was not the case, the reported location measurements
other time sensitive information.                              would be inconsistent at different time. One way to over-
                                                               come this obstacle would be to set up a system similar to
   The wireless infrastructure is an enabler for next gen-     differential GPS in which a stationary station provides cor-
eration applications. Previously described methods of de-      rection data to handheld units.
termining a user’s location require external hardware such
as a camera to be mounted on a user [4], or light meters,         Samples were taken over periods of five hours, 20 hours
accelerometers and magnetometers [5]. The method de-           and a month at five - second intervals, Figure 2. The re-
Case 2:20-cv-00281-JRG Document 135-18 Filed 04/21/21 Page 4 of 9 PageID #: 6049



                                 -65
         Signal Strength (dBm)   -67
                                 -69
                                 -71
                                 -73
                                 -75
                                 -77
                                 -79
                                 -81
                                 -83
                                 -85
                                       1   267 533 799 1065 1331 1597 1863 2129 2395 2661 2927 3193
                                                                         Time (5 s)
 Figure 2. Signal strength measurements from a stationary position over time
 sults show that the data is fairly consistent with a standard             samples, this variation can be reduced to +/- 2.5 dBm.
 deviation of 2.13 dBm (decibel milliwatt), Figure 3. It                   Averaging brings the standard deviation down to .939 dBm
 was also determined that environmental condition such as                  when within 20 feet of the access point and 1.146 dBm
 opening an office door can create a change of up to 10                    when 70 feet away. This puts 68.6% of the samples within
 dBm (this was expected). What was not expected was the                    +/- .939 dBm and 95.44% within +/- 2.292 dBm of the
 effect other handheld devices had on signal strength, hav-                “actual” value.
 ing an effect of up to 5 dBm. This is what caused the dip
 during samples 524-984 in Figure 2.                                       2.2. Mobile measurements

   A variation of +/- 5 dBm was measured for multiple                         The next objective was to determine to what degree sig-
 samples at a single location, Figure 3. If we average 10                  nal strength changed with distance from the access point.


               800
               700                 Mean: -75.60                                Accu r a cy           d Bm                F eet
               600                 Median: -75
   Frequency




               500                 Mode: -74
               400                 StdDev: 2.13                                  68.6 %              +/-.939             +/- 5

               300
               200                                                               95.4 %            +/- 1.146            +/- 10
               100
                 0
                                                                                 99.9 %            +/- 2.817            +/- 15
                               4

                               2

                                             0

                                             8

                                             6

                                             4

                                             2

                                             0

                                                                     8
                             -8

                             -8

                                           -8

                                           -7

                                           -7

                                           -7

                                           -7

                                           -7

                                                                   -6




                                           Signal Strength (dBm)
                                                                                    Table 1. Accuracy of location
 Figure 3. Distribution of signal strength                                                 measurements
  Case 2:20-cv-00281-JRG Document 135-18 Filed 04/21/21 Page 5 of 9 PageID #: 6050



A quantum had to be measured to determine how much                added to make it easier to read the graph.
distance 1 dBm represents. This determines approximately
what the maximum accuracy can be. The distance needed                By sampling multiple times and averaging the values,
to result in a change of 1 dBm was determined to be 5 ft.         the correlation (covariance divided by products of standard
while close to the access point with change in strength per       deviations between series) of data points from two data sets
foot decreasing further from the access point. This turns         taken from various identical locations at different times was
out not to be a large problem because by the time we are in       raised to .983, compared to .916 when the samples were
a region where the strength is not changing much, we are          not averaged. This allows us to discount stray readings
already in range of another access point. Table 1 summa-          and increases accuracy. If necessary, the accuracy can be
rizes the accuracy of our results. Due to the fact that greater   increased even more by taking more samples and discard-
than 99.9% of our measurements are within 3 dBm of the            ing the outliers.
actual value, we can be very confident that our readings
are within +/- 15 feet of our actual position.                       It should be noted that the further away from the access
                                                                  point, the less accurate the readings. For this reason, it
   Standard deviation is most useful when dealing with a          may be advantageous to place a higher degree of confi-
normal distribution. A normal distribution is characterised       dence in stronger signals and weight them accordingly. It
by data having the same mean, median and mode. The                should also be noted that while signal strength obtained
data in Figure 2 has a mean, median and mode of -75.6, -          closer to the access points are more accurate, the change in
75 and -74 respectively, showing that the data follows a          signal strength is greater per foot when closer to the access
normal distribution. Two measures of variation are stan-          point. We are currently studying the effect of weighting
dard deviation and range. Figure 4, which was generated           certain readings to determine if accuracy can be improved.
on multiple measurements at various locations shows that
there is a linear relationship between range and standard            One procedure, which has been determined to increase
deviation, indicating that larger ranges in values are not        accuracy, is to accept only those results for which a suffi-
due to singular outliers, but to a general spread of the data.    cient number of samples have been taken and to ignore any
                                                                  results below a certain threshold. These usually turn out to
   General measurements were taken to see how distance            be the same since there are fewer values returned for those
correlated to signal strength. This is illustrated in Figure 5.   access points that have low signal strength.
Ten measurements were taken every five feet down a hall-
way, over a distance ranging from 10 to 135 feet. During              Measurements were also taken at different times of day.
this test, two access points were in range, with one situated     Figure 6 illustrates these measurements and shows that there
at 40 feet down the hallway and the other at 135. These           is an insignificant difference between measurements taken
positions can be seen in the graph, as the signal strength        at different times of day. It should be noted that while there
peaks at these positions. Polynomial trend lines have been        were many more people in the vicinity of the measuring


                                                           Range to Std Dev

                        6

                        5

                        4

                        3                                                                            Std Dev

                        2

                        1

                        0
                            0          5          10         15       20          25         30


              Figure 4. Relation of Range of Values to Standard Deviation of Values
Case 2:20-cv-00281-JRG Document 135-18 Filed 04/21/21 Page 6 of 9 PageID #: 6051




    Signal Strength (dBm)




 Figure 5. Relation of signal strength to distance
 computer during the day, their presence did not affect the     method delivering low resolution, a model-based method,
 signal strength.                                               and a method using a neural network.

 3. Methodology                                                 3.1. Table - based: High Resolution

    Triangulation based on signal strength is used to deter-        For table - based determination, samples must be taken
 mine the location of a user. For every location, there is a    in the area for which users will have the need to know their
 unique reading of signal strengths gathered from a group       location. For this training, the user’s location is manually
 of access points. A minimum of one access point is neces-      input into the computer and about 17 samples are taken
 sary to determine location, with the addition of extra ac-     and averaged. A table is generated, allowing us to see what
 cess points increasing accuracy.                               signal levels to expect at different locations. This only has
                                                                to be done once and can be saved for use in later sessions
    Figure 7 shows the use of two access points to deter-       and on other platforms.
 mine location. Each signal strength reading places the user
 within a ring around the access point. Using fewer than           During use, measured values are compared to those in
 three access points can potentially give an ambiguous an-      the table and differences are computed. The entry with the
 swer as seen in Figure 7. Readings place the user within       smallest difference is taken to be the current position.
 the grey rings for each access points. It can be seen that
 these rings overlap in two areas. The addition of a third         Measurements were taken at eight discrete locations
 access point would allow for an unambiguous reading for        along the hallway to the left of the lobby in Figure 1. The
 the user’s location.                                           table was first populated with data from each location. After
                                                                the table was populated, the computer was taken back to
    Four methods have been explored to process this data: a     each previous location and using this method, reported the
 table-based method delivering high resolution, a table-based   computed location. The results are summarized in Table 2.
 Case 2:20-cv-00281-JRG Document 135-18 Filed 04/21/21 Page 7 of 9 PageID #: 6052



                            -3 0




                            -4 0

                                                                                                                    D ay   N ig h t



                            -5 0
   Signal Strength (dBm)




                            -6 0




                            -7 0




                            -8 0




                            -9 0




                           -100
                                   0           50                     100                          1 50                        2 00

                                                                  D is ta n c e (f t)

Figure 6. Signal strength comparisons for night and day over a distance of 200 feet
                                                                            that it does not use triangulation. On some platforms, it is
87.5 % of the computed locations were correct, with 97.5
                                                                            not possible to obtain signal strength measurements directly
% falling within 12 feet and 100% falling within 26 feet of
                                                                            for use. For this reason, a monitoring computer can be
the correct answer. Our results are better than those pre-
                                                                            used to determine the location of every mobile computer.
sented in [6], with 97.5% of our readings (withing 12 feet)
as accurate as their 25th percentile (within 11 ft.). The
main reason is because we always had line of sight to one
access point and averaged more samples when determin-
ing location (17 in our case vs. 3 samples, as reported in
[6]).

3.2. Table - based: Low Resolution

   The low resolution method differs from the others in

  % Of M ea su r em en t s                     E r r or (feet )
                                       87.5           0

                                       90             4

                                       95             5

                                       97.5          12

                                       100           26

                            Table 2. Accuracy of reported
                              location measurements                         Figure 7. Determining user location
Case 2:20-cv-00281-JRG Document 135-18 Filed 04/21/21 Page 8 of 9 PageID #: 6053




 Figure 8. Personal Help Desk application
                                                                   neural networks do have the potential to be the fastest
 Each access point acts as a bridge. Using SNMP [7], the           method to use, we do not use them because of the errors.
 access point can be queried for its forwarding table. The
 table contains a list of all devices that are in contact with     4. Application
 that access point. While this method does not provide very
 high resolution, it can tell us when a mobile device is within
 the 80 ft. radius covered by each access point. This pro-            Figure 8 illustrates a screendump from an application
 vides the location of another user without the need to query      which has been written using the low resolution method.
 the user’s device directly.                                       This application, called Personal Help Desk (PhD) allows
                                                                   a user to determine the location of other users on campus
                                                                   as well as information about them. It also provides other
 3.3. Model - based
                                                                   services such as notifying the user of the closest available
                                                                   printer or where food might be available. A server con-
     It is also possible to determine location through the use
                                                                   tains a database with information related to users and ser-
 of a signal propagation model. While this is good in theory,
                                                                   vices and will provide this information upon request.
 it is often too difficult to implement in practice if a high
 degree of accuracy is required. These models only work
 for line of sight with nothing in proximity of the measuring      5. Conclusions and future work
 computer. In reality, there are obstructions, which attenu-
 ate the signal as well as reflecting surfaces that can give a        Experiments have shown that on a small scale, the table
 higher signal strength at a location further away from the        based method of determining location works very well. The
 access point.                                                     results we have obtained are very promising and will be
                                                                   very useful for future applications.
 3.4. Neural Network - based
                                                                       To cover an area of one acre at one sample every 10
    An additional method, involving neural networks was            feet, we would require 441 samples. If we were to gener-
 explored. The data depicted in Figure 4 was used as two           ate a table to determine a user’s location in a large area
 inputs into a neural network with the signal strength from        such as Carnegie Mellon’s 103 acres, we would require
 each of the two access points as inputs (26 locations). The       44,100 samples. This introduces two problems. The first
 network performed very well for over 50% of the loca-             is the problem of taking these samples. This averages to
 tions, with an error of less than one foot when the training      approximately 110 samples per access point. The second
 data was tested on the network. The other 50% deviated            of these problems is searching through all of the samples
 by as much as 20 feet from the optimal answer. We believe         to determine the location.
 this is due to the fact that the training data includes points,
 which are not strictly increasing or decreasing. Because of          The second problem can be addressed by splitting the
 this poor performance we did not feel the need to test the        tables up to cover a smaller area. Because we know which
 network with data other than the training set.                    access point is being used for communications, we imme-
                                                                   diately know the general area a user is in. Each table used
    We could solve this problem by customizing the train-          can be sized to cover an area containing that access point
 ing data so it is strictly increasing or decreasing, but there    and all other access points within a 150 foot radius. By
 are times where readings should not be like this. While           allowing the data in different tables to overlap, search time
  Case 2:20-cv-00281-JRG Document 135-18 Filed 04/21/21 Page 9 of 9 PageID #: 6054



can be significantly reduced.                                     6. Acknowledgments
   In order to solve the problem of taking thousands of              We would like to thank Lucent Technologies and Carn-
samples, we must determine the minimum amount neces-              egie Mellon Computing Services for their assistance with
sary to obtain a good reading. From there we can interpo-         this project. The research reported in this paper is sup-
late the values in between. The minimum set of locations          ported by National Science Foundation, DARPA, and the
to take values in order to get good results are directly at       Institute for Complex Engineered Systems at Carnegie
each access point and at 40 and 80 feet to each side. As          Mellon University.
stated earlier, all experiments conducted so far have been
where there is line of sight, along the length of a hallway.
Future experiments will take place in a two dimensional           7. References
plane and will then extend to three dimensions. Here we
would require 20 samples per access point, resulting in 8000      [1] G. D. Abowd, “Software Design Issues for Ubiquitous
samples total. While this is still a large number, it can be      Computing,” Proc. IEEE WVLSI ‘98, Orlando, FL, April, 1998,
reduced if we do not need as much accuracy.                       pp. 104-109

    We are working to increase our resolution. This could         [2] B. Brewin, “White House Frees up Civil GPS Signal,” http:/
                                                                  /www.cnn.com/2000/TECH/computing/05/02/civil.gps.idg/
be accomplished by taking more samples. While the net-
                                                                  index.html, May2, 2000
work card driver only reports signal strength in integers,
by taking multiple samples and looking at the distribution        [3] J. Dorsey, Internal Document, Carnegie Mellon University,
of those samples, we should be able to make decimal mea-          May, 2000
surements.
                                                                  [4] H. Aoki, B. Schiele, A. Pentland, “Realtime Personal
   We will also provide a graphical user interface for use        Positioning System for a Wearable Computers,” Proc. ISWC
with this location tool. It will allow users to see their posi-   ‘99, San Francisco, CA, October, 1999, pp. 37-43
tion, as well as enter correction data when the display is
                                                                  [5] A. R. Golding, N. Lesh, “Indoor Navigation Using a Diverse
showing an incorrect location.
                                                                  Set of Cheap, Wearable Sensors,” Proc. ISWC ‘99, San
                                                                  Francisco, CA, October, 1999, pp. 29-36
   This paper presents a very comprehensive set of results
for using signal strength from wireless access points to          [6] P. Bahl, V. N. Padmanabhan, “RADAR: An In -Building
obtain location information. This information could be used       RF-Based User Location and Tracking System,” Proc. IEEE
for obtaining location data as well as other applications.        Infocom 2000, Tel Aviv, Israel, March, 2000

                                                                  [7] E. Decker, P. Langille, A.Rijsinghani,K. McCloghrie,
                                                                  “Definitions of Managed Objects for Bridges,” RFC 1493,
                                                                  Network Working Group, http://www.faqs.org/rfcs/
                                                                  rfc1493.html, 1993
